Citation Nr: 1645212	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-12 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a lumbar strain prior to November 3, 2015. 

2.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar strain on or after November 3, 2015.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 2001 to September 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO granted service connection for a lumbar strain and assigned a noncompensable evaluation effective from September 25, 2007.  

In September 2015 and February 2016, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

In a December 2015 rating decision, the RO increased the evaluation assigned for the Veteran's lumbar strain to 10 percent effective from November 3, 2015. Nevertheless, the issue has remained in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).               

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains records that are either duplicative of the documents in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claim in November 2015.  However, in light of a recent decision issued by the United States Court of appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), a remand is required.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The November 2015 VA examination did not include range of motion testing on passive motion and in weight bearing positions.  Thus, while the Veteran was afforded a VA examination in November 2015, that examination does not satisfy the requirements under Correia.  As such, another VA examination is required in this case. 

Furthermore, in February 2016, the Board directed the AOJ to secure any outstanding, relevant VA treatment records, to include any records from the Orlando VAMC and Tampa VAMC dated from January 2010 to the present.  The record reflects that the AOJ requested records from the Orlando VA Medical Center (VAMC) in March 2016.  In addition, in May 2016, a Veterans Service Representative (VSR) certified that relevant medical records from the Orlando VAMC dated from January 2010 did not exist.  However, there is no indication that a request was made to obtain records dated after January 2010 from the Tampa VAMC.  Moreover, the AOJ did not provide the Veteran proper notice of the inability to obtain any such records.  Stegall v. West, 11 Vet. App. 268 (1998).   

Additionally, in his April 2012 substantive appeal, the Veteran indicated that he received treatment at the Orlando VA clinic.  It is unclear whether the Veteran was referring to the Orlando Vet Center or the Orlando VAMC.  Therefore, on remand, the AOJ should attempt to obtain any available records from the Orlando Vet Center.   

The Board also notes that numerous letters that were sent to the Veteran's last address of record have been returned as undeliverable.  In addition, the Board acknowledges that the record does not show that the Veteran provided the AOJ with an updated mailing address.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that VA's duty to assist veterans is not always a "one-way street").  However, a September 2015 request for a VA examination listed a different mailing address for the Veteran.  Notably, the Veteran appeared for a scheduled examination.  Moreover, there is no indication that the AOJ made efforts to contact the Veteran by telephone to verify his address.  Therefore, on remand, the AOJ should attempt to verify the Veteran's mailing address.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take appropriate steps to verify the Veteran's current address, to include contacting him at his telephone number of record.  It should be noted that the Veteran's address in the Veterans Benefits Administration database appears to be different from the one listed in the Veterans Health Administration Database.   

2.  The AOJ should then send the Veteran and his representative a copy of all correspondence from VA that were returned as undeliverable, to specifically include the May 2016 supplemental statement of the case.  

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected lumbar strain.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Orlando VAMC and Tampa VAMC dated from January 2010 to the present, as well as any records from the Orlando Vet Center.  

If any requested records are not available, the AOJ should document the claims file to that effect and notify the Veteran of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar strain.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees for the Veteran's thoracolumbar spine.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

The examiner should also identify any and all associated neurologic abnormalities for each disability and state whether the Veteran has radiculopathy.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be noted whether any notice that was sent was returned as undeliverable.

6.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


